Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Livingston on 2/25/2021.

Cancel claims 1-5 and 7-9.



Historically, adverse effects associated with certain PDE4 inhibitors have resulted in a lack of development of PDE4-based drugs for the treatment of cachexia. For example, PDE4D inhibitors are associated with nausea and emesis.
By the forgoing amendment, the claims have been limited to treating skeletal muscle cachexia associated with burn injury by administering to the subject an effective amount of two specific phosphodiesterase-4B (PDE4B)-selective inhibitors.  In this connection, selective inhibition of PDE4B with these particular compounds unexpectedly achieved a therapeutic effect on skeletal muscle cachexia associated with burn injury, without the undesired adverse effects associated with other PDE4 inhibitors. 
The applied references fail to appreciate these unexpected characteristics of the recited PDE4B-selective inhibitors, and therefore, the prima facie case of obviousness over these references is overcome and the rejection is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642